Citation Nr: 1703584	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral pars planitis. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for chronic sinusitis. 

4.  Entitlement to service connection for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 1994.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2012, May 2012, and January 2013 by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama. 

The Veteran and his spouse testified at the RO before the undersigned veterans law judge via videoconference in November 2016.  A transcript of the proceedings has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board can adjudicate this matter, each of the claims must be remanded for further development.  Specifically, the Veteran is entitled to a VA examination to evaluate each separate condition at issue in order to have a VA examiner provide opinions as to the etiology of the PTSD, sinusitis, and rhinitis and the severity of the bilateral pars planitis symptoms. 

With regards to the issue of entitlement to a compensable initial rating for bilateral pars planitis, the Veteran was last afforded a VA examination to evaluate the severity of the condition in March 2013.  During the examination, the examiner acknowledged that the Veteran last experienced an episode of pars planitis in 2009.  Ophthalmological testing did not reveal any symptomatology, and as a result the examiner found that the condition did not have a functional impact.  Since the March 2013 examination, treatment records show that the Veteran experienced another episode of pars planitis in November 2014.  During the hearing, the Veteran recounted the symptoms he experienced during his last episode, including light sensitivity, severe itching, and pain.  Furthermore, he stated that he submitted to the RO records from Bay Eye Care pertaining to his treatment when he had an episode of pars planitis in 2009, but that these records do not appear to be in the claims file. 
The United States Court of Appeals for Veterans Claims has held that to the extent possible, VA should schedule an examination for a condition that has cyclical or random manifestations during an active stage of the disease to best determine its severity.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  Therefore, the case must be remanded in order to attempt to schedule the Veteran for an examination while he is experiencing an episode of pars planitis (or give him an opportunity to have an episode evaluated at a VA outpatient clinic) and then have a qualified VA examiner evaluate the Veteran's pars planitis after considering the documentary evidence regarding the condition's severity. 

As for the issue of entitlement to service connection for PTSD, the Veteran has never been afforded an examination with the purpose of providing an opinion as to its etiology.  In justifying why the Veteran was never afforded a VA examination to evaluate his PTSD, the RO relied on a December 2011 memorandum from the Joint Services Records Research Center (JSRRC) informing VA that a thorough review of the Veteran's claim file and personnel documents contained no evidence to support the asserted stressors outlined by the Veteran. 

Although the Veteran's asserted stressors could not be confirmed by the JSRRC, he has consistently reported in great detail on two occurrences that he experienced in service that he believes form the basis of his PTSD. Furthermore, in October 2015, he submitted a copy of a court martial order dated in June 1994 which he asserts documents the shooting incident that is one of his claimed stressors.  In addition, the Veteran recently submitted a letter from a Dr. B.M., dated in November 2016, in which Dr. B.M. identified himself as the Veteran's treating psychologist and opined that the Veteran's PTSD was most likely caused by or a result of one or more of the traumas he experienced during active duty military service.  The Veteran's consistent reporting of his stressors, considered together with the new documentary evidence and the positive etiology opinion from Dr. B.M., satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.).  Therefore, the Veteran must be scheduled for a VA examination to evaluate the nature and severity of the PTSD. 

Finally, a new VA examination is necessary to provide an opinion as to the etiology of the sinusitis and rhinitis as the November 2012 VA examiner neglected to discuss evidence vital to the determination of the issue of service connection for both claimed conditions.  The Veteran asserts that he developed symptoms of a sinus condition while in service and that this sinus condition has continued to the present day.  Service treatment records show that he developed a viral syndrome in January 1989, but thereafter his records do not contain any complaints, diagnoses or treatments related to a sinus condition, to include on his discharge examination.  He has consistently stated that he had symptoms of the condition but used over the counter medication to alleviate his symptoms.  The Veteran was evaluated by a VA examiner in August 1994, only three months after his discharge from service, and was found to have recurrent sinus congestion.  Thereafter, post-service treatment records are silent regarding a sinus condition until 2001, when records from St. Vincent Hospital in Montgomery, Alabama show that the Veteran was seeking treatment for a sinus condition and eventually had sinus surgery in April 2002.  He did not seek treatment with the VA for his sinus condition until 2011, but has continued to receive treatment for the condition since this time. 

On the November 2012 VA examination, the examiner noted the Veteran's history of treatment for a sinus condition in 2001, and the fact that he had sinus surgery in April 2002.  However, in opining that it was less likely than not that the Veteran's sinus condition was incurred in service or was otherwise attributable to service, the VA examiner did not discuss the fact that the Veteran was noted to have sinus congestion only three months after discharge when he was evaluated by VA in August 1994.  Furthermore, the examiner did not fully discuss the Veteran's consistent lay reporting of the incurrence and recurrence of symptoms of a sinus condition since it developed following an upper respiratory infection the Veteran experienced while in service.  The Board cannot adjudicate the issues of entitlement to service connection for sinusitis and rhinitis without an opinion from a qualified VA medical examiner who fully considered all of the evidence of record.  Barr, 21 Vet. App. at 312.  Therefore, the Veteran must be scheduled for a new VA examination in order to elicit an etiology opinion that takes into consideration key evidence overlooked during the prior November 2012 VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit and additional pertinent evidence regarding his treatment for any of the conditions at issue.  In addition, the RO must request authorization from the Veteran to allow the RO to contact Bay Eye Care and attempt to obtain records documenting the Veteran treatment for a pars planitis episode in 2009. 

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Furthermore, regardless of how the Veteran responds, the RO must obtain and associate updated treatment records from any VA medical center at which the Veteran has sought treatment. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA eye examination to evaluate the nature and severity of his service-connected pars planitis.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  

To the degree possible, it would be helpful to schedule the Veteran for a VA examination during an episode of his pars planitis.  When providing notification of the date of the examination, the Veteran must be advised that, should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also take into consideration the documentary evidence of the Veteran's pars planitis contained within the claims file, to include statements provided by the Veteran.  Thereafter, the examiner must describe the Veteran's pars planitis in full detail.  All current medications should be described, and any steroidal medications (oral or topical) should be noted. 

3.  The Veteran should also be scheduled for a VA examination with a qualified VA psychologist or psychiatrist for the purpose of providing an opinion as to the nature and etiology of the Veteran's PTSD, as well as any other diagnosed psychiatric disorders.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

The examiner is asked to specify (1) whether the reported stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  Then, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the PTSD, or any other diagnosed psychiatric disorder, is related to the Veteran's active service.  In providing this opinion, the examiner must consider, and discuss as necessary, the June 1994 court martial documenting the shooting incident as well as Dr. B.M.'s November 2016 positive etiology opinion. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

4.  The Veteran should further be scheduled for a VA examination to evaluate the nature and etiology of his chronic sinusitis and allergic rhinitis.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all opinions must be supported by a detailed rationale.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that chronic sinusitis and/or allergic rhinitis manifested in or are otherwise related to the Veteran's active service.  In providing such opinion, the examiner should consider, and discuss as necessary, the August 1994 VA compensation and pension examination in which the examiner stated that the Veteran had a recurrent sinus condition. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

5. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




